Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-9, 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9, 11-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCDIARMID et al. (US 20170195932) in view of KHAY-IBBAT et al. (US 20140219246).

Regarding claim 1, MCDIARMID et al. (US 20170195932) teaches a method comprising:
upon the occurrence of a measured RSRP level of a first user equipment (UE) device changing by a threshold amount relative to a reference RSRP level (par. 32, 70, 76, When the mobile device 102 determines that a radio signal measurement from the serving AP 106(1) falls below the relevant codec-specific threshold, this condition may be taken as a handover triggering event, causing the mobile device 102 to initiate a handover procedure by taking radio signal measurements from other APs within communication range of the mobile device 102, such as the AP 106(2)), reporting a radio condition of the first UE device to a base station, the radio (par. 70, 76, Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102…the measurement report 118 can include radio signal measurements (e.g., measured RSRP parameters, RSRQ parameters, etc.) for neighboring cellular base station APs, neighboring WiFi APs, or both);
receiving, at the first UE device from the base station, a rate recommendation to be used for a Voice over Long-Term Evolution (VoLTE) call with a second UE device (par. 10, 28, voice over LTE to another mobile device; par. 30, 34, 63, 70, 77, the mobile device receives the new coded and the new codec is selected for continuing the communication session served by the target AP 106); and
implementing the rate recommendation (par. 70, 77).
However, MCDIARMID does not teach implementing the BLER as trigger condition.
But, KHAY-IBBAT et al. (US 20140219246) in a similar or same field of endeavor teaches implementing the BLER for as trigger condition (par. 38, 44).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of MCDIARMID to provide the BLER as trigger condition.
The motivation would have been to observe the error rate as effecting the audio for improving the handover based on the audio quality. 

Regarding claim 2, MCDIARMID teaches the method of claim 1, wherein the rate recommendation comprises a bit rate supported by the base station (par. 70, supportable codec with supported bit rate).

Regarding claim 3, MCDIARMID et al. (US 20170195932) teaches the method of claim 1, further comprising: upon the occurrence of a triggering event, reporting the radio condition of the first UE device to the base station (par. 70, 73-78, measuring report sends to the base station in response to handover triggered event).

Regarding claim 4, MCDIARMID et al. (US 20170195932) teaches the method of claim 3, wherein the triggering event comprises the radio condition changing by a threshold amount relative to a reference level (par. 70,73-38, RSRP compares with a threshold).

Regarding claim 5, MCDIARMID et al. (US 20170195932) teaches the method of claim 4, wherein the radio condition comprises a measured Reference Signals Received Power (RSRP) level (par. 70,73-38, RSRP compares with a threshold), and 
wherein the reference level comprises a reference RSRP level (par. 70,73-38, RSRP compares with a threshold).

Regarding claim 8, MCDIARMID et al. (US 20170195932) teaches a system comprising:
(fig. 4, par. 10, 28, voice over LTE to another mobile device; par. 30, 34, 63, 70, 77, the mobile device receives the new coded and the new codec is selected for continuing the communication session served by the target AP 106); and
a first user equipment (UE) device (fig. 3) comprising:
a transmitter configured to transmit a radio condition of the first UE device to the base station (par. 70, 76, Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102…the measurement report 118 can include radio signal measurements (e.g., measured RSRP parameters, RSRQ parameters, etc.) for neighboring cellular base station APs, neighboring WiFi APs, or both), upon the occurrence of a measured RSRP level of the first UE device changing by a threshold amount relative to a reference RSRP level (par. 32, 70, 76, When the mobile device 102 determines that a radio signal measurement from the serving AP 106(1) falls below the relevant codec-specific threshold, this condition may be taken as a handover triggering event, causing the mobile device 102 to initiate a handover procedure by taking radio signal measurements from other APs within communication range of the mobile device 102, such as the AP 106(2)), the radio condition different from the measured RSRP (par. 70, 76, Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102…the measurement report 118 can include radio signal measurements (e.g., measured RSRP parameters, RSRQ parameters, etc.) for neighboring cellular base station APs, neighboring WiFi APs, or both),
a receiver configured to receive the rate recommendation, the rate recommendation to be used for a Voice over Long-Term Evolution (VoLTE) call between the first UE device and a second UE device (par. 10, 28, voice over LTE to another mobile device; par. 30, 34, 63, 70, 77, the mobile device receives the new coded and the new codec is selected for continuing the communication session served by the target AP 106), and
a controller configured to implement the rate recommendation (par. 70, 77).
However, MCDIARMID does not teach implementing the BLER as trigger condition.
But, KHAY-IBBAT et al. (US 20140219246) in a similar or same field of endeavor teaches implementing the BLER for as trigger condition (par. 38, 44).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of MCDIARMID to provide the BLER as trigger condition.
The motivation would have been to observe the error rate as effecting the audio for improving the handover based on the audio quality. 

Regarding claim 9, MCDIARMID teaches the system of claim 8, wherein the rate recommendation comprises a bit rate supported by the base station (par. 70, supportable codec with supported bit rate).

Regarding claim 11, AHN and HORI do not explicitly teach the system of claim 8, wherein the transmitter of the first UE device is further configured to transmit, upon the occurrence of a triggering event, the radio condition of the first UE device to the base station (par. 70, 73-78, measuring report sends to the base station in response to handover triggered event).

Regarding claim 12, MCDIARMID et al. (US 20170195932) teaches the system of claim 11, wherein the triggering event comprises the radio condition changing by a threshold amount relative to a reference level (par. 70,73-38, RSRP compares with a threshold).

Regarding claim 13, MCDIARMID et al. (US 20170195932) teaches the system of claim 12, wherein the radio condition comprises a measured Reference Signals Received Power (RSRP) level (par. 70,73-38, RSRP compares with a threshold), and wherein the reference level comprises at least one of the following: a reference RSRP level (par. 70,73-38, RSRP compares with a threshold).

Regarding claim 16, MCDIARMID et al. (US 20170195932) teaches a first user equipment (UE) device (fig. 3) comprising:
a transmitter configured to transmit a radio condition of the first UE device to a base station (par. 70, 76, Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102…the measurement report 118 can include radio signal measurements (e.g., measured RSRP parameters, RSRQ parameters, etc.) for neighboring cellular base station APs, neighboring WiFi APs, or both), upon the occurrence of a measured RSRP level of the first UE device changing by a threshold amount relative to a reference RSRP level (par. 32, 70, 76, When the mobile device 102 determines that a radio signal measurement from the serving AP 106(1) falls below the relevant codec-specific threshold, this condition may be taken as a handover triggering event, causing the mobile device 102 to initiate a handover procedure by taking radio signal measurements from other APs within communication range of the mobile device 102, such as the AP 106(2)), the radio condition different from the measured RSRP (par. 70, 76, Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102…the measurement report 118 can include radio signal measurements (e.g., measured RSRP parameters, RSRQ parameters, etc.) for neighboring cellular base station APs, neighboring WiFi APs, or both);
a receiver configured to receive, from the base station, a rate recommendation to be used for a Voice over Long-Term Evolution (VoLTE) call with a second UE device (par. 10, 28, voice over LTE to another mobile device; par. 30, 34, 63, 70, 77, the mobile device receives the new coded and the new codec is selected for continuing the communication session served by the target AP 106); and
a controller configured to implement the rate recommendation (par. 70, 77).

But, KHAY-IBBAT et al. (US 20140219246) in a similar or same field of endeavor teaches implementing the BLER for as trigger condition (par. 38, 44).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of MCDIARMID to provide the BLER as trigger condition.
The motivation would have been to observe the error rate as effecting the audio for improving the handover based on the audio quality. 

Regarding claim 17, MCDIARMID et al. (US 20170195932) teaches the method of claim 1, further comprising:
reporting the measured RSRP level of the first UE device to the base station (par. 70, 76, Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102…the measurement report 118 can include radio signal measurements (e.g., measured RSRP parameters, RSRQ parameters, etc.) for neighboring cellular base station APs, neighboring WiFi APs, or both).
However, MCDIARMID does not teach implementing the BLER as trigger condition.
But, KHAY-IBBAT et al. (US 20140219246) in a similar or same field of endeavor teaches implementing the BLER for as trigger condition (par. 38, 44).

The motivation would have been to observe the error rate as effecting the audio for improving the handover based on the audio quality. 

Regarding claim 18, MCDIARMID et al. (US 20170195932) teaches the system of claim 8, wherein the transmitter of the first UE device is further configured to transmit the measured RSRP level of the first UE device to the base station (par. 70, 76, Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102…the measurement report 118 can include radio signal measurements (e.g., measured RSRP parameters, RSRQ parameters, etc.) for neighboring cellular base station APs, neighboring WiFi APs, or both).
However, MCDIARMID does not teach implementing the BLER as trigger condition.
But, KHAY-IBBAT et al. (US 20140219246) in a similar or same field of endeavor teaches implementing the BLER for as trigger condition (par. 38, 44).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of MCDIARMID to provide the BLER as trigger condition.


Regarding claim 19, MCDIARMID et al. (US 20170195932) teaches the first UE device of claim 16, wherein the transmitter is further configured to transmit the measured RSRP level of the first UE device to the base station(par. 70, 76, Once a handover procedure is triggered at the mobile device 102, the cellular-based AP 106 receives a measurement report 118 from the mobile device 102…the measurement report 118 can include radio signal measurements (e.g., measured RSRP parameters, RSRQ parameters, etc.) for neighboring cellular base station APs, neighboring WiFi APs, or both).
However, MCDIARMID does not teach implementing the BLER as trigger condition.
But, KHAY-IBBAT et al. (US 20140219246) in a similar or same field of endeavor teaches implementing the BLER for as trigger condition (par. 38, 44).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of MCDIARMID to provide the BLER as trigger condition.
The motivation would have been to observe the error rate as effecting the audio for improving the handover based on the audio quality. 


s 6, 7, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (US 20120108250) and HORI et al. (US 20130230057) as applied to claims 1, 10 above, and further in view of MCDIARMID et al. (US 20170195932).

Regarding claim 6, MCDIARMID does not explicitly teach the method of claim 2, further comprising: receiving, at the first UE device, a request for a preferred bit rate.
But, AHN in a similar or same field of endeavor teaches receiving, at the first UE device, a request for a preferred bit rate (par. 45-48, UE receiving the NACK, which the recommended bit rate value contained in the NACK message).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by AHN in the system of MCDIARMID and KHAY-IBBAT to request for a preferred bit rate.
The motivation would have been to provide stable communication between the UE and base station as supported by the preferred bit rate. 

Regarding claim 7, MCDIARMID does not explicitly teach the method of claim 6, further comprising: transmitting, from the first UE device, a preferred bit rate.
But, AHN in a similar or same field of endeavor teaches transmitting, from the first UE device, a preferred bit rate (par. 45-48, the UE again generates a request message on the basis of the recommended bit rate value contained in the NACK message).

The motivation would have been to provide stable communication between the UE and base station as supported by the preferred bit rate. 


Regarding claim 14, MCDIARMID does not explicitly teach the system of claim 9, wherein the transmitter of the base station is further configured to transmit, to the first UE device, a request for a preferred bit rate.
But, AHN in a similar or same field of endeavor teaches wherein the transmitter of the base station is further configured to transmit, to the first UE device, a request for a preferred bit rate (par. 45-48, UE receiving the NACK, which the recommended bit rate value contained in the NACK message).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by AHN in the system of MCDIARMID and KHAY-IBBAT to request for a preferred bit rate.
The motivation would have been to provide stable communication between the UE and base station as supported by the preferred bit rate. 


Regarding claim 15, MCDIARMID does not explicitly teach the system of claim 14, wherein the base station further comprises a receiver configured to receive a preferred bit rate from the first UE device.
But, AHN in a similar or same field of endeavor teaches wherein the base station further comprises a receiver configured to receive a preferred bit rate from the first UE device (par. 45-48, the UE again generates a request message on the basis of the recommended bit rate value contained in the NACK message).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by AHN in the system of MCDIARMID and KHAY-IBBAT to request for a preferred bit rate.
The motivation would have been to provide stable communication between the UE and base station as supported by the preferred bit rate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SONG et al. (US 20150326258) teaches The channel quality may be determined based on, for example, at least one of a BLock Error Rate (BLER) (par. 69); if an index (e.g., a BLER or the like) that indicates the channel quality is equal to or larger than a threshold, i.e., if the channel quality is poor, the bias offset determining module 311 may determine the bias offset so that a certain PA bias offset value is added to a current PA bias value (par. 72).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        11/20/2021